DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the Amendment filed February 28, 2022. The following rejections are overcome: 
Claims 1, 3-4, 7-8 & 10, 12 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2003/0113624.
Claim 2 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2003/0113624 in view of MirTabatabaei U.S. Pub. 2017/0222448.
Claim 5 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2003/0113624 in view of Son et al.  U.S. Pub. 2016/0164103.
Claims 9 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2003/0113624 in view of Ball et al. U.S. Pub. 2016/0049666.
Claims 6, 11 & 13 have been cancelled. Claim 3 is objected to. Claims 1-2, 4-5, 7-10 & 12 are newly rejected as necessitated by amendment as follows:





Information Disclosure Statement


The information disclosure statements filed March 9, 2022, has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim would be allowable over the prior art of record, because the prior art is silent to a cathode material including an additive for forming pores comprising carbon or graphite. 
The prior art, such as Grimminger et al. U.S. Pub. 2015/0171416, teaches a positive electrode for a lithium secondary battery (lithium-sulfur battery; [0030])  comprising: a positive electrode active material (cathode; [0031]); a binder (binding agent of 2.5% to 50%; [0054]); a conductor (conductive additive 2.5% to 90%; [0054]); and an additive for forming pores (0% to 30% pore forming agent; [0054]), , and wherein the additive forms pores in the positive electrode (the additive is pore forming; [0053).  However, the reference does not teach or suggest that the additive for forming pores comprises carbon or graphite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger et al. U.S. Pub. 2015/0171416.
With respect to claim 1, Grimminger teaches a positive electrode for a lithium secondary battery (lithium-sulfur battery; [0030])  comprising: a positive electrode active material (cathode; [0031]); a binder (binding agent of 2.5% to 50%; [0054]); a conductor (conductive additive 2.5% to 90%; [0054]); and an additive for forming pores (0% to 30% pore forming agent; [0054]), , and wherein the additive forms pores in the positive electrode (the additive is pore forming; [0053).  With respect to claim 4, a content of the additive for forming pores is from 0.5% by weight to 5% by weight with respect to a total weight of the electrode (pore forming additive is 0% to 30%; [0054]).  With respect to claim 7, the electrode active material is one or more positive electrode active materials selected from the group consisting of elemental sulfur (S8), a sulfur series compound and a mixture thereof (the cathode is sulfur or sulfur containing compounds of Li2S or Li2S2’ [0014]).  With respect to claim 8,  the binder is one or more selected from the group consisting of styrene-butadiene rubber-carboxymethyl cellulose (SBR-CMC), poly(vinyl acetate), polyvinyl alcohol, polyethylene oxide, polyvinyl pyrrolidone, alkylated polyethylene oxide, crosslinked polyethylene oxide, polyvinyl ether, poly(methyl 
With respect to claim 9, the conductor is one or more selected from the group consisting of carbon-based materials selected from carbon black, acetylene black and ketjen black; and conducting polymers selected from polyaniline, polythiophene, polyacetylene and polypyrrole (the conductive additive is carbon black; [0018]).  With respect to claim 10, the battery may be a secondary cell. See paragraph [0010].
With respect to claim 12, the lithium secondary battery is a lithium-sulfur battery.  See paragraph [0010].
Although Grimminger teaches a pore forming agent with a particle size of 0.1 to 30 microns [0053], the reference does not teach with a specific specificity that the additive comprises porous particles having an average particle diameter (D50) of 4 microns or greater (claim 1); the pore forming additive is porous (claim 1).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ particle size of the pore forming additive has an average particle diameter (D50) of 4 microns, in the positive electrode of Grimminger, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re More specifically, Grimminger teaches a pore forming agent with a particle size of 0.1 to 30 microns [0053], thus 4 microns or greater would be obvious. 
	With respect to the pore forming additive being porous (claim 1), it would have been obvious to employ the pore forming additive of Grimminger to be porous, to increase dissolution rate of the salt.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger et al. U.S. Pub. 2015/0171416 in view of Affinito et al. U.S. Pub. 2011/0177398.
Grimminger teaches a positive electrode as described in the rejection recited hereinabove, including pore forming agents. See paragraph [0004].
However, the reference does not teach or suggest that the porosity of the porous particles is from 50% to 95% (claim 2); the electrode has a porosity of 64% or greater (claim 5).  
Affinito teaches that it is well known in the art to employ cathode porosity of at least about 60%; [0352] in cathodes containing sulfuret [0352]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the electrode has a porosity of 64% or greater, as suggested by Affinito (cathode porosity of at least about 60%; [0352]), in the cathodic material of Grimminger, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).   
With respect to the porosity of the porous particles is from 50% to 95% in the pore forming agent of Grimminger in view of Affinito, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).   

Response to Arguments
Applicant asserts that Kim et al. U.S. Pub. 2003/0113624 is not obvious over the instant claims as Kim is silent to a pore forming additive with an average particle size D50 of 4 microns or more. Specifically, Kim discloses that if the pore size of the carbon additive is greater than 1 micron, the sulfur may be filled into the pores. This assertion is correct and all previously pending rejections are overcome. In order to compact prosecution, the Applicant is encouraged to require that the pore forming agent is carbon or graphite in claim 1, and that the “additive is configured to form pores in the positive electrode”.  The “configured to” language is necessary in claim 1 to give the pore forming action patentable weight in a product claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722